Citation Nr: 0706480	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  05-35 644A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs in Seattle, Washington


THE ISSUE

Entitlement to an effective date of May 7, 1984 for service 
connection for chronic schizophrenia.


REPRESENTATION

Appellant represented by:	D. Lilley, Esq.


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel 



INTRODUCTION

The veteran served in the United States Marine Corps from 
October 1976 to March 1977.

The veteran's attorney submitted an appeal to the United 
States Court of Appeals for Veterans Claims (Court) regarding 
the allegation of entitlement to an earlier effective date 
for the grant of service connection for schizophrenia.  By 
motion, the appeal was dismissed as the issue of entitlement 
to an earlier effective date had not been raised before VA 
adjudicators.  The veteran subsequently filed a claim for an 
earlier effective date with the RO, which was denied, 
appealed and developed for appellate review.  

The veteran's attorney also filed a motion for review under 
38 U.S.C.A. § 7111 of the Board's September 9, 2004 decision, 
which granted service connection for schizophrenia based, in 
part, upon the receipt of new and material evidence.  He 
asserted that an earlier effective date for the grant of 
service connection for his schizophrenia is warranted because 
the Board committed clear and unmistakable error (CUE) in its 
September 2004 decision in that it determined that the 
Department of Veterans Affairs (VA) regional office (RO) 
rating decision of October 11, 1984, was final.  

As explained in more detail below, in view of the grant of an 
earlier effective date of May 7, 1984 (date of receipt of 
original claim) by a separate Board decision, the decision 
below dismisses the current appeal from an RO decision for an 
earlier effective date as moot.  

The case has been advanced on the docket due to the veteran's 
deteriorating medical condition.

In addition to schizophrenia, service connection is in effect 
for diabetes with complications, to include cardiovascular in 
nature.  The psychiatric disorder and diabetes are each rated 
100 percent each and, as a result, the veteran is also in 
receipt of special monthly compensation at the housebound 
rate.  38 U.S.C.A. § 1114(s) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.350(i) (2006).  
`
The veteran has been found incompetent to handle funds; his 
mother has been designated payee for VA benefits.  


FINDINGS OF FACT

A Board decision released simultaneously with the instant 
decision found clear and unmistakable error in its September 
2004 decision denying an effective date of May 7, 1984 for 
the grant of service connection for schizophrenia; the latter 
date is the receipt of the original claim for service 
connection for schizophrenia, which is a full grant of 
benefit sought.  


CONCLUSION OF LAW

In light of the grant of an effective date of May 7, 1984 for 
the entitlement to service connection for schizophrenia on 
the basis of a separate Board decision finding CUE in its 
September 2004 decision, the veteran's claim of entitlement 
to an earlier effective date for the grant of service 
connection for schizophrenia is dismissed as moot.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board's September 2004 decision, which granted service 
connection for service connection for schizophrenia on the 
basis of a reopened claim was based, in part, upon a finding 
that an October 11, 1984 RO decision denying service 
connection for schizophrenia was final.  In a separate Board 
decision released simultaneously with the instant decision, 
the Board found that it September 2004 decision that the 
veteran failed to file a timely notice of disagreement with 
the December 19, 1984 RO decision denying service connection 
for schizophrenia was undebatably erroneous.  As the veteran 
filed a timely appeal of the 1984 decision, the appeal was 
pending since receipt of the NOD of that latter decision and 
the correct effective date for the grant of service 
connection for schizophrenia is May 7, 1984, the date of 
receipt of the original claim for service connection.   

As a Board decision released simultaneously with the instant 
decision found clear and unmistakable error in its September 
2004 decision denying an effective date of May 7, 1984 for 
the grant of service connection for schizophrenia and the 
latter date is the receipt of the original claim for service 
connection for schizophrenia, such was a full grant of 
benefit sought.  Accordingly, the veteran's current appeal 
for entitlement to an earlier effective date for the grant of 
service connection for schizophrenia is dismissed as moot.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.400, 20.202, 
20.204 (2006).


ORDER

The appeal is dismissed.


		
                                                       R. F. 
Williams
	Veterans Law Judge, Board of Veterans' Appeals





